Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendments/arguments filed 8/31/2020.
Prosecution of this application was previously under Examiner Rabeeul Zuberi, however from this point forward will be under Examiner M. M. Becton.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 16, 21 – 23, 29 – 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mulvihill (GB 2472571 A) in view of Dowd (US 981,073).
Regarding claim 1, Mulvihill teaches (Figure 2) a remote ignition device comprising: an igniter element (phosphorus layer/coating 11) in form of a first packet (7); a fuel/oxidizer element (pyrotechnic charge 15) (pg 11 lines 13-16 potassium chlorate is an oxidizer) and a smoke generating element (pyrotechnic composition 9) in a form of a second packet (4 and 14);
wherein the first packet comprises a second position relative to the second packet that is proximate the second packet and which causes ignition of the 
wherein ignition of the smoke generating element releases visible smoke (pg 9 lines 23-28, pg 11 lines 22-26).

Mulvihill teaches all of the elements of the current invention except wherein the first packet comprises a first position that is separate from the second packet such that ignition of the igniter element prevents ignition of the fuel/oxidizer element and the smoke generating element,
wherein the igniter element is configured to be attached to a fuse of a firework so as to allow remote ignition of the firework from a distance.

Dowd teaches (Figure 2) a first component (acid) comprise a position that is separate from the second component (7) such that mixture of the first element (acid) and the second element (9) prevents ignition; and
wherein the igniter element is configured to be attached to a fuse (6) of an explosive so as to allow remote ignition of the explosive from a distance.

Dowd teaches keeping the elements separate before use prevents danger of ignition (lines 80 – 90).



It would have been obvious to one skilled in the art at the time of the invention to have modified Mulvihill by incorporating the teachings of Dowd to separate the ignition, fuel/oxidizer, and smoke generating devices separately to prevent premature combustion and to provide a fuse connected to an external explosive device (firework). Doing so allows a the ignition device (of Mulvihill) to be activated to light the fuse and gives the user ample time to move out of the range of the explosion (Dowd, Col. 1, lines 10 – 8).

Regarding claim 7, Mulvihill in view of Dowd teaches the remote ignition device of claim 1, further comprising a bottom substrate (rear closure plate 8) (see figure 2), wherein the igniter element (phosphorus layer/coating 11) is secured to the bottom substrate (pg 9 lines 15 – 17).
Regarding claim 8, Mulvihill in view of Dowd teaches the remote ignition device of claim 7, wherein the bottom substrate (rear closure plate 8) comprises an adhesive (self-adhesive panel) (pg 9 lines 15 – 17).

Regarding claim 16, Mulvihill teaches (Figure 2) a first packet (7) comprising an igniter element (11) in a second position relative to the second packet (4 and 15) that is proximate the second packet such that ignition of the igniter element (11) causes 
initiating combustion from a remote distance by causing an impact to the igniter element (Page 10, lines 3-12).
Mulvihill teaches all of the elements of the current invention except disposing the first packet comprising an igniter element in a first position separate from a second packet; and arranging the first packet in a second position relative to the second packet that is proximate the second packet, 
providing a fuse of a firework;
arranging the fuse proximate the first packet and the second packet, and
initiating combustion of the firework and igniting the fuse of the firework.

Dowd teaches (Figure 2) disposing the first component (acid) in a first position separate from a second component (9); and
arranging the first component in a second position relative to the second component that is proximate the second component.
Dowd teaches keeping the components separate before use prevents danger of ignition (lines 80 – 90).
Dowd further teaches providing a ruse (6) of an explosive;
 	arranging the fuse proximate the first packet (at 7) and the second packet (at 3), initiating combustion of the explosive from a remote distance by igniting the fuse of the explosive.



Regarding claim 21, Mulvihill in view of Dowd teaches a bottom substrate (Mulvihill rear closure plate 8) (see figure 2), wherein the igniter element (Mulvihill phosphorus layer/coating 11) is secured to the bottom substrate (Mulvihill pg 9 lines 15 – 17).
Regarding claim 22, Mulvihill in view of Dowd teaches the bottom substrate (Mulvihill rear closure plate 8) comprises an adhesive (self-adhesive panel) (pg 9 lines 15 – 17).
Regarding claim 23, Mulvihill in view of Dowd teaches (Mulvihill Figure 2) at least one of the plurality of remote ignition devices releases a visible smoke upon ignition that has a different color than that of a smoke generating element of another of the plurality of remote Ignition devices (Mulvihill pg 8 lines 8 – 15, pg 9 lines 23 – 28, pg 11 lines 22 – 26). 
(Examiner notes the second pyrotechnic charge can have a different visual effect from the first charge, which includes different color.)
Regarding claim 29
Regarding claim 30, Mulvihill in view of Dowd teaches (Mulvihill Figure 2) wherein the projectile is a bb-gun pellet, a pellet gun pellet or an air-soft gun pellet (Mulvihill Page 10, lines 3 – 12).
Regarding claim 31, Mulvihill in view of Dowd teaches (Mulvihill Figure 2) causing an Impact to the igniter element comprises shooting a projectile at the igniter element (Mulvihill Page 10, lines 3 – 12).
Regarding claim 32, Mulvihill in view of Dowd teaches (Mulvihill Figure 2) the projectile is a bb-gun pellet, a pellet gun pellet or an air-soft gun pellet (Mulvihill Page 10, lines 3 – 12).

Response to Arguments
Applicant's arguments filed 8/31/2020 have been fully considered but they are not persuasive for the reasons below.
Regarding applicant’s arguments that Mulvihill fails to teach preventing ignition of the fuel/oxidizer, Examiner notes Mulvihill is not relied upon to teach this aspect of the invention.  See rejection above for the teachings of Dowd and how Dowd teaches this.  Regarding chamber 7 of Mulvihill, the definition of packet provided by the instant specification (see paragraph [0036]) is well defined but broad and chamber 7 of Mulvihill falls within the definition provided as well as being located proximate to the adjacent chamber as claimed.  Arguments are not convincing. 
Regarding applicant’s arguments that the components of Mulvihill are granular/powder form and therefore are disadvantageous, Examiner notes no specifics 
In response to applicant's argument that the physical form of the chemical contents of Dowd are not compatible with those of Mulvihill, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Examiner notes that Dowd is not relied upon to bodily combine the chemical contents across the inventions.  Instead, Dowd is used to teach separating the ignition, fuel/oxidizer, and smoke generating devices to prevent premature combustion and to provide a fuse connected to an external explosive device, see the rejection above.
Examiner and attorney conducted an interview on 4/9/2021 to discuss possible claim amendments to place the application in condition for allowance.  Examiner notes claim 1 remains broad and chemical heaters are relevant art given the breadth of the claim and disclosure.  See Relevant Art below.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Del Raso (US 2914062) teaches an ignition cap 25 and firing pin 28 for use with the self-heating can of the invention.  When desired to heat, member 29 
Broadbent (US 9494391) is an arrangable target that provides a visual indication of a hit.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA M BECTON whose telephone number is (571)270-3063.  The examiner can normally be reached on M-F 8-5 EST with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHA M BECTON/Examiner, Art Unit 3762           

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762